Exhibit 10.6

 

THIRD AMENDED AND RESTATED GUARANTY

 

This Third Amended and Restated Guaranty (as amended, supplemented or otherwise
modified in accordance with the terms hereof and in effect from time to time,
this “Guaranty”) is made as of the 15th day of November, 2005 by Bunge Limited,
a company incorporated under the laws of Bermuda (together with any successors
or assigns permitted hereunder, “BL” or “Guarantor”) to JPMorgan Chase Bank,
N.A. in its capacity as the administrative agent (together with its successors
and assigns, the “Administrative Agent”) under the Third Amended and Restated
Revolving Credit Agreement, dated as of November 15, 2005 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Credit Agreement”), among Bunge Limited Finance Corp., a
Delaware corporation (“BLFC”), the Administrative Agent and the financial
institutions from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), for the benefit of the Lenders. This Guaranty amends and
restates that certain Second Amended and Restated Guaranty, dated as of June 28,
2004, by BL to the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to make
revolving loans denominated in Dollars and Euros (the “Loans”) to BLFC from time
to time;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 


SECTION 1.                                            DEFINITIONS. FOR ALL
PURPOSES OF THIS GUARANTY, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANNEX A
HERETO OR UNLESS THE CONTEXT OTHERWISE REQUIRES, CAPITALIZED TERMS USED HEREIN
SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE CREDIT AGREEMENT.


 


SECTION 2.                                            GUARANTY. THE GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY GUARANTEES (COLLECTIVELY, THE “GUARANTY
OBLIGATIONS”) (A) THE PROMPT AND PUNCTUAL PAYMENT OF ALL AMOUNTS DUE AND OWING
(WHETHER AT THE STATED MATURITY, BY ACCELERATION, OR OTHERWISE) IN RESPECT OF
LOANS MADE BY THE LENDERS TO BLFC UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND (B) TO THE EXTENT NOT TIMELY PAID, ALL FEES, EXPENSES AND
INDEMNIFICATIONS OF THE LENDERS AND THE ADMINISTRATIVE AGENT OWED BY BLFC UNDER
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, IN ANY CASE DESCRIBED IN (A)
OR (B) ABOVE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, DUE OR TO
BECOME DUE, OR NOW EXISTING OR HEREAFTER INCURRED. ALL PAYMENTS BY THE GUARANTOR
UNDER THIS GUARANTY SHALL BE MADE IN EUROS (IF MADE WITH RESPECT TO PRINCIPAL OF
AND INTEREST ON LOANS DENOMINATED IN EUROS) OR DOLLARS (IF MADE WITH RESPECT TO
ANY OTHER AMOUNT) AND (I) WITH RESPECT TO LOANS, SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR DISBURSEMENT PRO RATA TO THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE AGGREGATE EXPOSURE PERCENTAGES, (II) WITH

 

--------------------------------------------------------------------------------


 


RESPECT TO FEES, EXPENSES AND INDEMNIFICATIONS OWED TO THE LENDERS, SHALL BE
MADE TO THE ADMINISTRATIVE AGENT FOR DISBURSEMENT PRO RATA TO THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE AGGREGATE EXPOSURE PERCENTAGES AND (III) WITH
RESPECT TO FEES, EXPENSES AND INDEMNIFICATIONS OWED TO THE ADMINISTRATIVE AGENT,
SHALL BE MADE TO THE ADMINISTRATIVE AGENT. THIS GUARANTY SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL THE GUARANTY OBLIGATIONS ARE PAID IN FULL AND THE
COMMITMENTS ARE TERMINATED, NOTWITHSTANDING THAT FROM TIME TO TIME PRIOR THERETO
BLFC MAY BE FREE FROM ANY PAYMENT OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


SECTION 3.                    GUARANTY ABSOLUTE. THE GUARANTOR GUARANTEES THAT
THE GUARANTY OBLIGATIONS WILL BE PAID, REGARDLESS OF ANY APPLICABLE LAW,
REGULATION OR ORDER NOW OR HEREINAFTER IN EFFECT IN ANY JURISDICTION AFFECTING
ANY OF SUCH TERMS OR THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER WITH
RESPECT THERETO. THE LIABILITY OF THE GUARANTOR UNDER THIS GUARANTY SHALL BE
ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:


 


(A)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
OR DEFECT OR DEFICIENCY IN THE CREDIT AGREEMENT, ANY TRANSACTION DOCUMENT OR
LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT EXECUTED IN CONNECTION WITH
OR PURSUANT THERETO;


 


(B)                                 ANY CHANGE IN THE TIME, MANNER, TERMS OR
PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE GUARANTY
OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE
FROM THE CREDIT AGREEMENT, ANY TRANSACTION DOCUMENT OR LOAN DOCUMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING THERETO OR EXECUTED IN CONNECTION
THEREWITH OR PURSUANT THERETO;


 


(C)                                  ANY SALE, EXCHANGE OR NON-PERFECTION OF ANY
PROPERTY STANDING AS SECURITY FOR THE LIABILITIES HEREBY GUARANTEED OR ANY
LIABILITIES INCURRED DIRECTLY OR INDIRECTLY HEREUNDER OR ANY SETOFF AGAINST ANY
OF SAID LIABILITIES, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO
DEPARTURE FROM ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTY OBLIGATIONS;


 


(D)                                 THE FAILURE OF THE ADMINISTRATIVE AGENT OR A
LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY AGAINST
BLFC OR ANY OTHER PERSON HEREUNDER OR UNDER THE CREDIT AGREEMENT OR ANY
TRANSACTION DOCUMENT OR ANY LOAN DOCUMENT;


 


(E)                                  ANY FAILURE BY BLFC IN THE PERFORMANCE OF
ANY OBLIGATION WITH RESPECT TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 


(F)                                    ANY BANKRUPTCY OF BLFC;


 


(G)                                 ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE GUARANTOR, BLFC OR ANY
OTHER PERSON (INCLUDING ANY OTHER GUARANTOR) THAT IS A PARTY TO ANY DOCUMENT OR
INSTRUMENT EXECUTED IN RESPECT OF THE GUARANTY OBLIGATIONS; OR

 

2

--------------------------------------------------------------------------------


 


(H)                                 ANY LIMITATION OF BLFC’S OBLIGATIONS
PURSUANT TO SUBSECTION 8.16(B) OF THE CREDIT AGREEMENT.


 

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BLFC, any repayment by BLFC to the
Administrative Agent or the Lenders (in each case, other than the full and final
payment of all of the Guaranty Obligations), allocation by the Administrative
Agent or the Lenders of any repayment, any compromise or discharge of the
Guaranty Obligations, any application, release or substitution of collateral or
other security therefore, release of any guarantor, surety or other person
obligated in connection with any document or instrument executed in respect of
the Guaranty Obligations, or any further advances to BLFC.

 


SECTION 4.                                            WAIVER. THE GUARANTOR
HEREBY WAIVES (A) PROMPTNESS, DILIGENCE, NOTICE OF ACCEPTANCE, PRESENTMENT,
DEMAND, PROTEST, NOTICE OF PROTEST AND DISHONOR, NOTICE OF DEFAULT, NOTICE OF
INTENT TO ACCELERATE, NOTICE OF ACCELERATION AND ANY OTHER NOTICE WITH RESPECT
TO ANY OF THE GUARANTY OBLIGATIONS AND THIS GUARANTY, AND (B) ANY REQUIREMENT
THAT THE ADMINISTRATIVE AGENT OR THE LENDERS PROTECT, SECURE, PERFECT OR INSURE
ANY SECURITY INTEREST OR LIEN ON ANY PROPERTY SUBJECT THERETO OR EXHAUST ANY
RIGHT OR TAKE ANY ACTION AGAINST BLFC OR ANY OTHER PERSON OR ENTITY OR ANY
COLLATERAL OR THAT BLFC OR ANY OTHER PERSON OR ENTITY BE JOINED IN ANY ACTION
HEREUNDER. ALL DEALINGS BETWEEN THE BORROWER OR THE GUARANTOR, ON THE ONE HAND,
AND THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE OTHER HAND, SHALL LIKEWISE
BE CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN RELIANCE UPON THIS
GUARANTY. SHOULD THE ADMINISTRATIVE AGENT SEEK TO ENFORCE THE OBLIGATIONS OF THE
GUARANTOR HEREUNDER BY ACTION IN ANY COURT, THE GUARANTOR WAIVES ANY NECESSITY,
SUBSTANTIVE OR PROCEDURAL, THAT A JUDGMENT PREVIOUSLY BE RENDERED AGAINST BLFC
OR ANY OTHER PERSON, OR THAT ANY ACTION BE BROUGHT AGAINST BLFC OR ANY OTHER
PERSON, OR THAT BLFC OR ANY OTHER PERSON SHOULD BE JOINED IN SUCH CAUSE. SUCH
WAIVER SHALL BE WITHOUT PREJUDICE TO THE ADMINISTRATIVE AGENT AT ITS OPTION TO
PROCEED AGAINST BLFC OR ANY OTHER PERSON, WHETHER BY SEPARATE ACTION OR BY
JOINDER. THE GUARANTOR FURTHER EXPRESSLY WAIVES EACH AND EVERY RIGHT TO WHICH IT
MAY BE ENTITLED BY VIRTUE OF THE SURETYSHIP LAW OF THE STATE OF NEW YORK OR ANY
OTHER APPLICABLE JURISDICTION.


 


SECTION 5.                                            SEVERAL OBLIGATIONS. THE
OBLIGATIONS OF THE GUARANTOR HEREUNDER ARE SEPARATE AND APART FROM BLFC OR ANY
OTHER PERSON (OTHER THAN THE GUARANTOR), AND ARE PRIMARY OBLIGATIONS CONCERNING
WHICH THE GUARANTOR IS THE PRINCIPAL OBLIGOR. THE GUARANTOR AGREES THAT THIS
GUARANTY SHALL NOT BE DISCHARGED EXCEPT BY PAYMENT IN FULL OF THE GUARANTY
OBLIGATIONS, TERMINATION OF THE COMMITMENTS AND COMPLETE PERFORMANCE OF THE
OBLIGATIONS OF THE GUARANTOR HEREUNDER. THE OBLIGATIONS OF THE GUARANTOR
HEREUNDER SHALL NOT BE AFFECTED IN ANY WAY BY THE RELEASE OR DISCHARGE OF BLFC
FROM THE PERFORMANCE OF ANY OF THE GUARANTY OBLIGATIONS, WHETHER OCCURRING BY
REASON OF LAW OR ANY OTHER CAUSE, WHETHER SIMILAR OR DISSIMILAR TO THE
FOREGOING.


 


SECTION 6.                                            SUBROGATION RIGHTS. IF ANY
AMOUNT SHALL BE PAID TO THE GUARANTOR ON ACCOUNT OF SUBROGATION RIGHTS AT ANY
TIME WHEN ALL THE GUARANTY OBLIGATIONS SHALL NOT HAVE BEEN PAID IN FULL, SUCH
AMOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND
SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE AGENT TO BE APPLIED TO THE
GUARANTY OBLIGATIONS AS

 

3

--------------------------------------------------------------------------------


 


SPECIFIED IN THE LOAN DOCUMENTS. IF (A) THE GUARANTOR MAKES A PAYMENT TO THE
ADMINISTRATIVE AGENT OF ALL OR ANY PART OF THE GUARANTY OBLIGATIONS AND (B) ALL
THE GUARANTY OBLIGATIONS HAVE BEEN PAID IN FULL AND THE COMMITMENTS HAVE
TERMINATED, THE ADMINISTRATIVE AGENT WILL, AT THE GUARANTOR’S REQUEST, EXECUTE
AND DELIVER TO THE GUARANTOR APPROPRIATE DOCUMENTS, WITHOUT RECOURSE AND WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, NECESSARY TO EVIDENCE THE
TRANSFER BY SUBROGATION TO THE GUARANTOR OF ANY INTEREST IN THE GUARANTY
OBLIGATIONS RESULTING FROM SUCH PAYMENT BY THE GUARANTOR. THE GUARANTOR HEREBY
AGREES THAT IT SHALL HAVE NO RIGHTS OF SUBROGATION WITH RESPECT TO AMOUNTS DUE
TO THE ADMINISTRATIVE AGENT OR THE LENDERS UNTIL SUCH TIME AS ALL OBLIGATIONS OF
BLFC TO THE LENDERS AND THE ADMINISTRATIVE AGENT HAVE BEEN PAID IN FULL, THE
COMMITMENTS HAVE BEEN TERMINATED AND THE CREDIT AGREEMENT HAS BEEN TERMINATED.


 


SECTION 7.                    REPRESENTATIONS AND WARRANTIES. THE GUARANTOR
HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)                                  FINANCIAL CONDITION.


 

(I)                                     THE CONSOLIDATED BALANCE SHEET OF THE
GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2004 AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME FOR THE FISCAL YEAR ENDED ON SUCH
DATE, REPORTED ON BY THE GUARANTOR’S INDEPENDENT PUBLIC ACCOUNTANTS, COPIES OF
WHICH HAVE HERETOFORE BEEN FURNISHED TO THE ADMINISTRATIVE AGENT, ARE COMPLETE
AND CORRECT, IN ALL MATERIAL RESPECTS, AND PRESENT FAIRLY THE FINANCIAL
CONDITION OF THE GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE,
AND THE RESULTS OF OPERATIONS FOR THE FISCAL YEAR THEN ENDED. SUCH FINANCIAL
STATEMENTS, INCLUDING ANY RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS
INVOLVED (EXCEPT AS APPROVED BY THE EXTERNAL AUDITORS AND AS DISCLOSED THEREIN,
IF ANY).

 

(II)                                  EXCEPT AS DISCLOSED IN SCHEDULE VI
ATTACHED HERETO, NEITHER THE GUARANTOR NOR ITS CONSOLIDATED SUBSIDIARIES HAD, AT
THE DATE OF THE MOST RECENT BALANCE SHEET REFERRED TO ABOVE, ANY MATERIAL
GUARANTEE OBLIGATION, CONTINGENT LIABILITY (AS DEFINED IN ACCORDANCE WITH GAAP),
OR ANY LONG-TERM LEASE OR UNUSUAL FORWARD OR LONG-TERM COMMITMENT, INCLUDING,
WITHOUT LIMITATION, ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE
TRANSACTION, WHICH IS NOT REFLECTED IN THE FOREGOING STATEMENTS OR IN THE NOTES
THERETO, EXCEPT FOR GUARANTEES, INDEMNITIES OR SIMILAR OBLIGATIONS OF THE
GUARANTOR OR CONSOLIDATED SUBSIDIARY SUPPORTING OBLIGATIONS OF ONE SUBSIDIARY TO
ANOTHER SUBSIDIARY.

 

(III)                               DURING THE PERIOD FROM DECEMBER 31, 2004 TO
AND INCLUDING THE DATE HEREOF, EXCEPT AS DISCLOSED IN SCHEDULE VI ATTACHED
HERETO, NEITHER THE GUARANTOR NOR ITS CONSOLIDATED SUBSIDIARIES HAS SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF ANY MATERIAL PART OF ITS BUSINESS OR
PROPERTY, NOR HAS IT PURCHASED OR OTHERWISE ACQUIRED ANY BUSINESS OR PROPERTY
(INCLUDING ANY CAPITAL STOCK OF ANY OTHER PERSON) MATERIAL IN RELATION TO THE
CONSOLIDATED FINANCIAL

 

4

--------------------------------------------------------------------------------


 

CONDITION OF THE GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES AT DECEMBER 31,
2004.

 


(B)                                 NO CHANGE. SINCE DECEMBER 31, 2004, EXCEPT
AS DISCLOSED IN SCHEDULE I HEREOF, THERE HAS BEEN NO DEVELOPMENT OR EVENT WHICH
HAS HAD OR COULD, IN THE GUARANTOR’S GOOD FAITH REASONABLE JUDGMENT, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  CORPORATE EXISTENCE; COMPLIANCE WITH LAW.
THE GUARANTOR AND EACH OF ITS SUBSIDIARIES (I) IS DULY ORGANIZED AND VALIDLY
EXISTING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION, (II) HAS THE
CORPORATE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO OWN AND OPERATE ITS
PROPERTY, TO LEASE THE PROPERTY IT OPERATES AS LESSEE AND TO CONDUCT THE
BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, (III) IS DULY QUALIFIED UNDER THE
LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR
THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE
FAILURE TO BE SO DULY QUALIFIED COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND (IV) IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW
AND CONTRACTUAL OBLIGATIONS, EXCEPT ANY NON-COMPLIANCE WHICH COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                                 CORPORATE POWER; AUTHORIZATION; ENFORCEABLE
OBLIGATIONS. THE GUARANTOR AND EACH OF ITS SUBSIDIARIES HAS THE CORPORATE POWER
AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THIS GUARANTY
AND EACH OF THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY AND TO BORROW THEREUNDER AND HAS TAKEN ALL NECESSARY CORPORATE ACTION TO
AUTHORIZE (I) THE BORROWINGS ON THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS
AND TRANSACTION DOCUMENTS, (II) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
GUARANTY AND EACH OF THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS AND
(III) THE REMITTANCE OF PAYMENTS IN THE APPLICABLE APPROVED CURRENCY OF ALL
AMOUNTS PAYABLE HEREUNDER AND THEREUNDER. NO CONSENT OR AUTHORIZATION OF, FILING
WITH, NOTICE TO OR OTHER ACT BY OR IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR
ANY OTHER PERSON IS REQUIRED IN CONNECTION WITH THE BORROWINGS UNDER THE LOAN
DOCUMENTS OR TRANSACTION DOCUMENTS, THE REMITTANCE OF PAYMENTS IN THE APPLICABLE
APPROVED CURRENCY IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF OR WITH THE
EXECUTION DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS GUARANTY AND
EACH OF THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS. THIS GUARANTY AND
EACH OF THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS TO WHICH THEY ARE A
PARTY HAVE BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF THE GUARANTOR AND EACH
OF ITS SUBSIDIARIES. EACH OF THIS GUARANTY AND EACH OF THE OTHER LOAN DOCUMENTS
AND TRANSACTION DOCUMENTS TO WHICH THEY ARE A PARTY CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE GUARANTOR AND EACH OF ITS SUBSIDIARIES ENFORCEABLE
AGAINST THE GUARANTOR AND EACH OF ITS SUBSIDIARIES IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR LAW).

 

5

--------------------------------------------------------------------------------


 


(E)                                  NO LEGAL BAR. THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE GUARANTOR OF THIS GUARANTY, AND BY IT AND EACH OF ITS
SUBSIDIARIES OF THE OTHER LOAN DOCUMENTS AND TRANSACTION DOCUMENTS TO WHICH EACH
SUCH ENTITY IS A PARTY, THE BORROWINGS THEREUNDER AND THE USE OF THE PROCEEDS
THEREOF WILL NOT VIOLATE ANY REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION OR ANY
AGREEMENT, INSTRUMENT OR OTHER UNDERTAKING TO WHICH THE GUARANTOR OR ITS
SUBSIDIARIES IS A PARTY OR BY WHICH IT IS BOUND AND WILL NOT RESULT IN, OR
REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THE PROPERTIES OR
REVENUES OF ANY OF THE GUARANTOR OR ITS SUBSIDIARIES PURSUANT TO ANY SUCH
REQUIREMENT OF LAW OR AGREEMENT, INSTRUMENT OR UNDERTAKING.


 


(F)                                    NO MATERIAL LITIGATION. EXCEPT AS
DISCLOSED IN SCHEDULE VII ATTACHED HERETO, NO LITIGATION, INVESTIGATION OR
PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR,
TO THE KNOWLEDGE OF THE GUARANTOR, THREATENED BY OR AGAINST THE GUARANTOR OR ANY
OF ITS SUBSIDIARIES OR AGAINST ANY OF THEIR RESPECTIVE PROPERTIES OR REVENUES
(A) WITH RESPECT TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS AND TRANSACTION
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR (B) WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)                                 OWNERSHIP OF PROPERTY; LIENS. THE GUARANTOR
AND EACH OF ITS SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE
TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS MATERIAL REAL PROPERTY, AND GOOD
TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS OTHER MATERIAL PROPERTY
EXCEPT FOR DEFECTS IN TITLE WHICH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, AND
NONE OF THE PROPERTY IS SUBJECT TO ANY LIEN, OTHER THAN PERMITTED LIENS.


 


(H)                                 ENVIRONMENTAL MATTERS. THE GUARANTOR AND ITS
SUBSIDIARIES HAVE OBTAINED ALL PERMITS, LICENSES AND OTHER AUTHORIZATIONS THAT
ARE NECESSARY TO OPERATE THEIR RESPECTIVE BUSINESS AND REQUIRED UNDER ALL
APPLICABLE ENVIRONMENTAL LAWS, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. EXCEPT AS SET FORTH ON
SCHEDULE II, (I) HAZARDOUS MATERIALS HAVE NOT AT ANY TIME BEEN GENERATED, USED,
TREATED OR STORED ON, RELEASED OR DISPOSED OF ON, OR TRANSPORTED TO OR FROM, ANY
PROPERTY OWNED, LEASED, USED, OPERATED OR OCCUPIED BY THE GUARANTOR OR ANY OF
ITS SUBSIDIARIES OR, TO THE BEST OF THE GUARANTOR’S KNOWLEDGE, ANY PROPERTY
ADJOINING OR IN THE VICINITY OF ANY SUCH PROPERTY EXCEPT IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS OTHER THAN WHERE THE FAILURE TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II) THERE ARE NO
PAST, PENDING OR THREATENED (IN WRITING) ENVIRONMENTAL CLAIMS AGAINST THE
GUARANTOR OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OWNED, LEASED, USED,
OPERATED OR OCCUPIED BY THE GUARANTOR OR ANY OF ITS SUBSIDIARIES THAT
INDIVIDUALLY OR IN THE AGGREGATE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT. THE OPERATIONS OF THE GUARANTOR AND ITS SUBSIDIARIES ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL TERMS AND CONDITIONS OF THE
REQUIRED PERMITS, LICENSES, CERTIFICATES, REGISTRATIONS AND AUTHORIZATIONS, AND
ARE ALSO IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OTHER LIMITATIONS,
RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS, OBLIGATIONS,
SCHEDULES AND TIMETABLES CONTAINED IN THE ENVIRONMENTAL

 

6

--------------------------------------------------------------------------------


 


LAWS, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


(I)                                     NO DEFAULT. EXCEPT WITH RESPECT TO THE
INDEBTEDNESS SET FORTH ON SCHEDULE III, NEITHER THE GUARANTOR NOR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT UNDER OR WITH RESPECT TO ANY AGREEMENT, INSTRUMENT OR
UNDERTAKING TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND IN ANY RESPECT WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. NO SERIES 2002-1
EARLY AMORTIZATION EVENT, POTENTIAL SERIES 2002-1 EARLY AMORTIZATION EVENT,
EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(J)                                     TAXES. UNDER THE LAWS OF BERMUDA, THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE GUARANTOR OF THIS GUARANTY AND BY IT
AND EACH OF ITS SUBSIDIARIES OF THE OTHER LOAN DOCUMENTS AND TRANSACTION
DOCUMENTS TO WHICH THEY ARE A PARTY AND ALL PAYMENTS OF PRINCIPAL, INTEREST,
FEES AND OTHER AMOUNTS HEREUNDER AND THEREUNDER ARE EXEMPT FROM ALL INCOME OR
WITHHOLDING TAXES, STAMP TAXES, CHARGES OR CONTRIBUTIONS OF BERMUDA OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF, IRRESPECTIVE OF THE FACT THAT
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS MAY HAVE A REPRESENTATIVE OFFICE
OR SUBSIDIARY IN BERMUDA. THE GUARANTOR IS VALIDLY OBLIGATED TO MAKE ALL
PAYMENTS DUE UNDER THIS GUARANTY AND EACH OF ITS SUBSIDIARIES IS VALIDLY
OBLIGATED TO MAKE ALL PAYMENTS DUE UNDER THE OTHER LOAN DOCUMENTS AND
TRANSACTION DOCUMENTS FREE AND CLEAR OF ANY SUCH TAX, WITHHOLDING OR CHARGE SO
THAT THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL RECEIVE THE AMOUNTS DUE AS
IF NO SUCH TAX, WITHHOLDING OR CHARGE HAD BEEN IMPOSED.


 


(K)                                  PARI PASSU STATUS. THE OBLIGATIONS OF THE
GUARANTOR HEREUNDER CONSTITUTE DIRECT, GENERAL OBLIGATIONS OF THE GUARANTOR AND
RANK AT LEAST PARI PASSU (IN PRIORITY OF PAYMENT) WITH ALL OTHER UNSECURED,
UNSUBORDINATED OBLIGATIONS OF THE GUARANTOR RESULTING FROM ANY INDEBTEDNESS FOR
BORROWED MONEY OR GUARANTEE.


 


(L)                                     PURPOSE OF ADVANCES. THE PROCEEDS OF THE
LOANS UNDER THE CREDIT AGREEMENT SHALL BE USED BY BLFC SOLELY TO MAKE ADVANCES
UNDER THE SERIES 2002-1 VFC.


 


(M)                               INFORMATION. ALL INFORMATION (INCLUDING, WITH
RESPECT TO THE GUARANTOR, WITHOUT LIMITATION, THE FINANCIAL STATEMENTS REQUIRED
TO BE DELIVERED PURSUANT HERETO), WHICH HAS BEEN MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER BY OR ON BEHALF OF THE GUARANTOR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THE OTHER LOAN
DOCUMENTS AND TRANSACTION DOCUMENTS IS COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AND DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED
THEREIN NOT MATERIALLY MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH
STATEMENTS WERE MADE.


 


(N)                                 DESIGNATED OBLIGORS. ON THE DATE HEREOF, BL
DIRECTLY OR INDIRECTLY OWNS THE PERCENTAGE OF THE VOTING STOCK OF EACH
DESIGNATED OBLIGOR (OTHER THAN BL) SET FORTH ON SCHEDULE IV HERETO.

 

7

--------------------------------------------------------------------------------


 


(O)                                 RESTRICTIONS ON DESIGNATED OBLIGORS. THERE
IS NO LEGAL OR REGULATORY RESTRICTION ON THE ABILITY OF ANY DESIGNATED OBLIGOR
TO PAY DIVIDENDS TO THE GUARANTOR OUT OF EARNINGS AT SUCH TIMES AS SUCH
DESIGNATED OBLIGOR IS NOT DEEMED TO BE INSOLVENT PURSUANT TO THE LAWS OF ITS
JURISDICTION OF INCORPORATION NOR ANY LEGAL OR REGULATORY RESTRICTION PREVENTING
THE GUARANTOR FROM CONVERTING SUCH DIVIDEND PAYMENTS TO AN APPROVED CURRENCY.


 


(P)                                 FEDERAL REGULATIONS. NO PART OF THE PROCEEDS
OF ANY ADVANCES UNDER THE INVESTOR CERTIFICATES WILL BE USED FOR “PURCHASING” OR
“CARRYING” ANY “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE
QUOTED TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM OF THE UNITED STATES AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


(Q)                                 INVESTMENT COMPANY ACT. THE GUARANTOR IS NOT
AN “INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE 1940 ACT.


 


(R)                                    SOLVENCY. THE GUARANTOR IS, INDIVIDUALLY
AND TOGETHER WITH ITS SUBSIDIARIES, SOLVENT.


 


(S)                                  CONSIDERATION. THE GUARANTOR HAS RECEIVED,
OR WILL RECEIVE, DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS GUARANTY.


 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by BLFC
under the Credit Agreement on and as of such date.

 


SECTION 8.                    COVENANTS.


 

8.1                                 Affirmative Covenants. The Guarantor hereby
agrees that, so long as (i) any Loan remains outstanding and unpaid or any other
amount is owing to the Administrative Agent or any Lender under the Credit
Agreement or (ii) the Commitments have not been terminated:

 

(a)                                  Financial Statements. The Guarantor shall
furnish to the Administrative Agent (who shall furnish a copy to each Lender):

 

(i)                                     promptly after each annual meeting of
the Guarantor, but in any event within ninety (90) days after the end of each
fiscal year of the Guarantor, a copy of the audited consolidated balance sheet
of the Guarantor and its consolidated Subsidiaries at the end of such year and
related audited consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, certified by

 

8

--------------------------------------------------------------------------------


 

independent public accountants reasonably acceptable to the Administrative
Agent;

 

(ii)                                  as soon as available, but in any event not
later than forty-five (45) days after the end of each of the first three
quarters of each fiscal year of the Guarantor, the unaudited consolidated
balance sheet of the Guarantor as at the end of such quarter and the related
unaudited consolidated statement of income for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, each in the form reasonably
acceptable to the Administrative Agent, certified by the chief financial officer
of the Guarantor; and

 

(iii)                               such additional financial and other
information as the Administrative Agent (at the request of any Lender or
otherwise) may from time to time reasonably request;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).

 

(b)                                 Quarterly Compliance Certificates. The
Guarantor shall, within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year and ninety (90) days after the end of
each fiscal year, furnish to the Administrative Agent its certificate signed by
its chief financial officer stating that, to the best of such officer’s
knowledge, during such period each of the Guarantor and BLFC has observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in this Guaranty and the other Loan Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default except as specified in such
certificate and showing in reasonable detail the calculations evidencing
compliance with the covenants in subsection 8.2(a).

 

(c)                                  Conduct of Business and Maintenance of
Existence. The Guarantor shall, and shall cause each of the Designated Obligors
to:  (i) except as permitted by subsection 8.2(b), preserve, renew and keep in
full force and effect its corporate existence; and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except where the failure to maintain the
same would not have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Compliance with Laws and Contractual
Obligations; Authorization. The Guarantor shall, and shall cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law and
Contractual Obligations, except where failure to so comply would not have a
Material Adverse Effect, and the Guarantor shall obtain, comply with the terms
of and do all that is necessary to maintain in full force and effect all
authorizations, approvals, licenses and consents required in or by any
applicable laws and regulations to enable it lawfully to enter into and perform
its obligations under this Guaranty or to ensure the legality, validity,
enforceability or admissibility in evidence of this and the other Loan Documents
and Transaction Documents.

 

(e)                                  Maintenance of Property; Insurance. The
Guarantor shall, and shall cause each of its Subsidiaries to, keep all property
useful and necessary in its business in good working order and condition, except
where failure to do so would not have a Material Adverse Effect; and maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are
customary for the Guarantor’s type of business.

 

(f)                                    Inspection of Property; Books and
Records. The Guarantor shall, and shall cause each of the Designated Obligors
to, keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of the Administrative Agent and each Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any time and as often as may reasonably be desired, provided that the
Administrative Agent and each Lender has given reasonable prior written notice
and the Administrative Agent and each Lender has executed a confidentiality
agreement reasonably satisfactory to the Guarantor.

 

(g)                                 Notices. The Guarantor shall give notice to
the Administrative Agent promptly after becoming aware of the same, of (i) the
occurrence of any Series 2002-1 Early Amortization Event, Potential Series
2002-1 Early Amortization Event, Event of Default or Default; (ii) any changes
in taxes, duties or other fees of Bermuda or any political subdivision or taxing
authority thereof or any change in any laws of Bermuda, in each case, that may
affect any payment due under this Guaranty or the other Loan Documents and
Transaction Documents; (iii) any change in such Guarantor’s public or private
debt ratings by a Rating Agency; and (iv) any development or event which has
had, or which the Guarantor in its good faith judgment believes will have, a
Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

(h)                                 Pari Passu Obligations. The Guarantor shall
ensure that its obligations hereunder at all times constitute direct, general
obligations of the Guarantor ranking at least pari passu in right of payment
with all other unsecured, unsubordinated Indebtedness (other than Indebtedness
that is preferred by mandatory provisions of law) of the Guarantor.

 

(i)                                     Maintenance of Designated Obligors. The
Guarantor will not and will not permit any of its Subsidiaries directly or
indirectly to convey, sell, transfer or otherwise dispose of, or grant any
Person an option to acquire, in one transaction or a series of transactions more
than 50% of the voting stock of a Designated Obligor (other than BL) unless such
conveyance, sale, transfer or disposition does not cause a Series 2002-1 Early
Amortization Event, Potential Series 2002-1 Early Amortization Event, Event of
Default or Default and either (i) such conveyance, sale, transfer or disposition
is among the Guarantor and its Subsidiaries or (ii) (A) the Guarantor or such
Subsidiary uses the net proceeds of such stock conveyance, sale, transfer or
disposition to repay in full the aggregate principal and interest due and owing
with respect to all Intercompany Loans outstanding as to which the Designated
Obligor is the Obligor and (B) to the extent such net proceeds exceed the
amounts required to be paid pursuant to clause (A), the Guarantor or such
Subsidiary either (1) reinvests or enters into a contract to reinvest all such
excess net proceeds in productive replacement fixed assets of a kind then used
or usable in the business of the Guarantor or any of its Subsidiaries or (2)
uses such excess net proceeds to make payments on the Guarantor’s or its
Subsidiaries’ other Indebtedness.

 

(j)                                     Payment of Taxes. The Guarantor shall
pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and similar governmental
charges imposed on it, its incomes, profits or properties, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves to the extent required by GAAP with respect
thereto have been provided on the books of the Guarantor.

 

(k)                                  Environmental Laws. Unless, in the good
faith judgment of the Guarantor, the failure to do so would not reasonably be
expected to have a Material Adverse Effect, the Guarantor will comply in all
material respects, and cause each of its Subsidiaries to comply in all material
respects, with the requirements of all applicable Environmental Laws and will
immediately pay or cause to be paid all costs and expenses incurred in such
compliance, except such costs and expenses which are being contested in good
faith by appropriate proceedings if the Guarantor or such Subsidiary, as
applicable, is maintaining adequate reserves (in the good faith judgment of the
management of the Guarantor) with respect thereto in accordance with GAAP.
Unless the failure to do so would not reasonably be expected to have a Material
Adverse Effect, the

 

11

--------------------------------------------------------------------------------


 

Guarantor shall not, nor shall it permit or suffer any of its Subsidiaries to,
generate, use, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials other than in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, and shall not, and shall not permit or suffer any of its Subsidiaries to,
cause or permit, as a result of any intentional or unintentional act or omission
on the part of the Guarantor or any Subsidiary thereof, the installation or
placement of Hazardous Materials in material violation of or actionable under
any applicable Environmental Laws onto any of its property or suffer the
material presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation. Unless its failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Guarantor shall, and shall
cause each of its Subsidiaries to, promptly undertake and diligently pursue to
completion any investigation, study, sampling and testing, as well as any
cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.

 

(l)                                  ERISA. The Guarantor shall give notice to
the Administrative Agent:

 

(i)                                     ERISA Events. Promptly and in any event
within ten (10) days after the Guarantor or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of the Chief
Financial Officer of the Guarantor or such ERISA Affiliate describing such ERISA
Event and the action, if any, that the Guarantor or such ERISA Affiliate has
taken and proposes to take with respect thereto;

 

(ii)                                  Plan Terminations. Promptly and in any
event within two (2) Business Days after receipt thereof by the Guarantor or any
ERISA Affiliate, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan; and

 

(iii)                               Multiemployer Plan Notices. Promptly and in
any event within five (5) Business Days after receipt thereof by the Guarantor
or any ERISA Affiliate from the sponsor of a Multiemployer Plan, copies of each
notice concerning (A) the imposition of Withdrawal Liability by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by the Guarantor of any ERISA Affiliate in
connection with any event described in clause (A) or (B) above.

 

12

--------------------------------------------------------------------------------


 

8.2                              Negative Covenants. The Guarantor hereby agrees
that, so long as (i) any Loan remains outstanding and unpaid or any other amount
is owing to the Administrative Agent or any Lender under the Credit Agreement or
(ii) the Commitments have not been terminated:

 

(a)                                  the Guarantor shall not at any time permit:

 

(i)                                     its Consolidated Net Worth (as
calculated at the end of each fiscal quarter of the Guarantor) to be less than
U.S.$1,350,000,000;

 

(ii)                                  the ratio of its consolidated Adjusted Net
Debt to consolidated Adjusted Capitalization (each as calculated at the end of
each fiscal quarter of the Guarantor) to be greater than 0.635:1.0; and

 

(iii)                               the ratio of its total consolidated current
assets to total consolidated current liabilities, each as calculated at the end
of each fiscal quarter of the Guarantor and as determined in accordance with
GAAP, to be less than 1.1 to 1.0.

 

(b)                                 Limitation of Fundamental Changes. The
Guarantor shall not enter into any transaction of merger, consolidation or
amalgamation (other than any merger of any Subsidiary with and into the
Guarantor so long as the Guarantor shall be the surviving or continuing
corporation) or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or convey, sell, lease, assign, transfer or otherwise dispose
of, all or substantially all of its property, business or assets.

 

(c)                                  Liens. The Guarantor shall not nor shall it
permit any Subsidiary to create or suffer to exist any Lien (including, without
limitation, any equivalent created or arising under the laws of any jurisdiction
in which the Guarantor or a Subsidiary does business), upon or with respect to
any of its present or future property including any asset, revenue, or right to
receive income or any other property, whether tangible or intangible, real or
personal (all of the foregoing hereinafter called “Property”), in each case to
secure Indebtedness unless the Guaranty Obligations are equally and ratably
secured, except:  (i) Liens for current taxes, assessments or other governmental
charges which are not delinquent or remain payable without any penalty, or the
validity of which is contested in good faith by appropriate proceedings upon
stay of execution of the enforcement thereof or upon posting a bond in
connection therewith; (ii) any Lien pursuant to any order or attachment or
similar legal process arising in connection with court proceedings; provided
that the execution or other enforcement thereof is effectively stayed or a
sufficient bond had been posted and the claims secured thereby are being
contested at the time in good faith by appropriate proceedings; (iii) any Liens
securing bonds posted with respect to and in compliance with

 

13

--------------------------------------------------------------------------------


 

clauses (i) and (ii) above; (iv) any Liens securing the claims of mechanics,
laborers, workmen, repairmen, materialmen, suppliers, carriers, warehousemen,
landlords, or vendors or other claims provided for by mandatory provisions of
law which are not yet due and delinquent, or are being contested in good faith
by appropriate proceedings; (v) Liens which are Excluded Liens (as defined
below); (vi) any Lien on any Property securing Indebtedness incurred or assumed
solely for the purpose of financing all or any part of the cost of constructing
or acquiring such Property, which Lien attaches to such Property concurrently
with or within ninety (90) days after the construction, acquisition or
completion of a series of related acquisitions thereof; (vii) Liens existing
immediately prior to the execution of this Guaranty and set forth in Schedule V
to this Guaranty; (viii) Liens to secure bonds posted in order to obtain stays
of judgments, attachments or orders, the existence of which bonds would not
otherwise constitute an Event of Default; (ix) Liens on Property existing prior
to the acquisition of such Property or the acquisition of any Subsidiary that is
the owner of such Property; (x) Liens created by a Subsidiary in favor of the
Guarantor or a Subsidiary; (xi) Liens on any accounts receivable from or
invoices to export customers (including, but not limited to, Subsidiaries) and
the proceeds thereof; (xii) Liens on rights under contracts to sell, purchase or
receive commodities to or from export customers (including, but not limited to,
Subsidiaries) and the proceeds thereof; (xiii) Liens on cash deposited as
collateral in connection with financings where Liens are permitted under clause
(xi) and (xii) of this subsection 8.2(c); (xiv) Liens extending, renewing or
replacing, in whole or in part Liens permitted pursuant to clauses (i) through
(xi), so long as the principal amount of the Indebtedness secured by such Lien
does not exceed its original principal amount; (xv) minor survey exceptions or
minor encumbrances, easements or reservations, or rights of others for
rights-of-way, utilities and other similar purposes, or zoning or other
restrictions as to the use of real properties, which are necessary for the
conduct of the activities of the Guarantor or the Subsidiaries or which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which do not in any event materially impair their use
in the operation of the business of the Guarantor or the Subsidiaries; (xvi)
Liens incurred pursuant to the Loan Documents and Transaction Documents; (xvii)
Liens on accounts receivable and other related assets arising in connection with
transfers thereof to the extent such transfers are treated as true sales of
financial assets under FASB Statement No. 140, as in effect from time to time;
and (xviii) Liens (other than Liens otherwise permitted by clauses (i) through
(xvii) above) incurred by the Guarantor or a Subsidiary which, at the time
incurred do not, together with all other Liens incurred by the Guarantor and the
Subsidiaries (other than Liens otherwise permitted by clauses (i) through (xvii)
above) secure an aggregate principal amount exceeding (at the time such Lien is
issued or created) $250,000,000 (collectively, Liens described in clauses
(i)-(xviii) are referred to herein as “Permitted Liens”); provided, however,
that Indebtedness incurred in connection with any permitted sale and leaseback
transactions which are treated as debt in

 

14

--------------------------------------------------------------------------------


 

accordance with generally accepted accounting principles applicable to such
Subsidiary will be included in such determination and treated as being secured
by Liens not otherwise permitted by clauses (i) through (xvii). For purposes of
interpreting the terms of this Guaranty, (A) the phrases “accounts receivable
from or invoices to export customers” and “contracts to sell, purchase or
receive commodities to (from) export customers” shall refer to invoices or
accounts receivable derived from the sale of, or contracts to sell, purchase or
receive wheat, soybeans or other commodities or products derived from the
processing of wheat, soybeans or other commodities, by or to the Guarantor or a
Subsidiary that have been or are to be exported from the country of origin
whether or not such sale is made by a Subsidiary or to any of its Subsidiaries;
and (B) property of a party to a corporate reorganization which is not the
Guarantor or a Subsidiary shall be deemed “acquired” by the Guarantor or such
Subsidiary as part of such corporate reorganization even if the Guarantor or
Subsidiary, as the case may be, is not the surviving entity.

 

As used in this subsection, the term “Excluded Lien” shall mean any Lien
(i) granted by the Guarantor or any Subsidiary to secure (A) loans from banks
controlled by governmental agencies or (B) loans from other lenders in
connection with government programs, or (ii) which secures Indebtedness owing to
a Person by any of its Subsidiaries.

 

(d)                                 Restrictions on Dividends or Loans by
Designated Obligors. The Guarantor shall not permit any Designated Obligor to
enter into any agreement restricting the payment of dividends or the making of
loans by it to the Guarantor or to any other Designated Obligor, except that the
Guarantor may permit a Designated Obligor to be party to agreements (i) limiting
the payment of dividends by such Designated Obligor following a default or an
event of default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Director of
such Designated Obligor.

 

(e)                                  Intercompany Loans. Notwithstanding any
provision to the contrary set forth in the Transaction Documents (including,
without limitation, clause (s) of the definition of “Eligible Loan” in Annex X),
the Guarantor (i) shall not permit any Seller to sell, transfer, assign or
otherwise convey any Intercompany Loan to Bunge Funding under the Sale Agreement
that has a maturity in excess of six (6) years and (ii) shall either cause a
Seller, the Company or the Trustee to demand repayment of all outstanding
principal and accrued interest under each Intercompany Loan or cause a Seller to
refinance such

 

15

--------------------------------------------------------------------------------


 

amounts by making a new Intercompany Loan to the applicable Obligor within six
(6) years from the date of such Intercompany Loan.

 


SECTION 9.                                            AMENDMENTS. NO AMENDMENT
OR WAIVER OF ANY PROVISION OF THIS GUARANTY NOR CONSENT TO ANY DEPARTURE BY THE
GUARANTOR THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS SUCH AMENDMENT OR
WAIVER SHALL BE IN WRITING AND SIGNED BY THE GUARANTOR AND THE ADMINISTRATIVE
AGENT. SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


SECTION 10.                                      NOTICES, ETC. ALL NOTICES,
DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN
TO OR MADE UPON ANY PERSON PURSUANT HERETO SHALL BE IN WRITING AND SHALL BE
PERSONALLY DELIVERED OR SENT BY REGISTERED, CERTIFIED OR EXPRESS MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, OR BY FACSIMILE TRANSMISSION, AND SHALL BE
DEEMED TO BE GIVEN FOR PURPOSES OF THIS GUARANTY, IN THE CASE OF A NOTICE SENT
BY REGISTERED, CERTIFIED OR EXPRESS MAIL, ON THE DATE THAT SUCH WRITING IS
ACTUALLY DELIVERED TO THE INTENDED RECIPIENT THEREOF IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 10, OR IN THE CASE OF FACSIMILE TRANSMISSION, WHEN
RECEIVED AND TELEPHONICALLY CONFIRMED. UNLESS OTHERWISE SPECIFIED IN A NOTICE
SENT OR DELIVERED IN ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION
10, NOTICES, DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS IN WRITING SHALL BE
GIVEN TO OR MADE UPON THE SUBJECT PARTIES AT THEIR RESPECTIVE NOTICE ADDRESSES
(OR TO THEIR RESPECTIVE FACSIMILE TRANSMISSION NUMBERS) OR AT SUCH OTHER ADDRESS
OR NUMBER AS ANY PARTY MAY NOTIFY TO THE OTHER PARTIES IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 10.


 


SECTION 11.                                      NO WAIVER; REMEDIES. NO FAILURE
ON THE PART OF THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY IN EXERCISING,
ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT. THE REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


SECTION 12.                                      COSTS AND EXPENSES. THE
GUARANTOR AGREES TO PAY, AND CAUSE TO BE PAID, ON DEMAND ALL COSTS AND EXPENSES
ACTUALLY INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE ENFORCEMENT
OF THIS GUARANTY INCLUDING, WITHOUT LIMITATION, THE FEES AND OUT-OF-POCKET
EXPENSES OF OUTSIDE COUNSEL TO THE ADMINISTRATIVE AGENT WITH RESPECT THERETO.
THE AGREEMENTS OF THE GUARANTOR CONTAINED IN THIS SECTION 12 SHALL SURVIVE THE
PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER OR UNDER ANY OF THE OTHER GUARANTY
OBLIGATIONS.


 


SECTION 13.                                      SEPARABILITY. SHOULD ANY
CLAUSE, SENTENCE, PARAGRAPH, SUBSECTION OR SECTION OF THIS GUARANTY BE
JUDICIALLY DECLARED TO BE INVALID, UNENFORCEABLE OR VOID, SUCH DECISION WILL NOT
HAVE THE EFFECT OF INVALIDATING OR VOIDING THE REMAINDER OF THIS GUARANTY, AND
THE PARTIES HERETO AGREE THAT THE PART OR PARTS OF THIS GUARANTY SO HELD TO BE
INVALID, UNENFORCEABLE OR VOID WILL BE DEEMED TO HAVE BEEN STRICKEN HEREFROM AND
THE REMAINDER WILL HAVE THE SAME FORCE AND EFFECTIVENESS AS IF SUCH PART OR
PARTS HAD NEVER BEEN INCLUDED HEREIN.

 

16

--------------------------------------------------------------------------------


 


SECTION 14.                                      CAPTIONS. THE CAPTIONS IN THIS
GUARANTY HAVE BEEN INSERTED FOR CONVENIENCE ONLY AND SHALL BE GIVEN NO
SUBSTANTIVE MEANING OR SIGNIFICANCE WHATEVER IN CONSTRUING THE TERMS AND
PROVISIONS OF THIS GUARANTY.


 


SECTION 15.                                      SUCCESSORS AND ASSIGNS. THIS
GUARANTY SHALL (A) BE BINDING UPON THE GUARANTOR AND ITS SUCCESSORS AND ASSIGNS
AND (B) INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE ADMINISTRATIVE AGENT
AND ITS SUCCESSORS, TRANSFEREES AND ASSIGNS; PROVIDED, HOWEVER, THAT ANY
ASSIGNMENT BY THE GUARANTOR OF ITS OBLIGATIONS HEREUNDER SHALL (I) BE SUBJECT TO
THE PRIOR WRITTEN CONSENT OF ALL THE LENDERS AT THEIR COMPLETE DISCRETION, AND
(II) ONLY BE MADE TO A ONE HUNDRED PERCENT (100%) OWNED AFFILIATE OF THE
GUARANTOR.


 


SECTION 16.                                      LIMITATION BY LAW. ALL RIGHTS,
REMEDIES AND POWERS PROVIDED IN THIS GUARANTY MAY BE EXERCISED ONLY TO THE
EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISION OF
LAW, AND ALL THE PROVISIONS OF THIS GUARANTY ARE INTENDED TO BE SUBJECT TO ALL
APPLICABLE MANDATORY PROVISIONS OF LAW WHICH MAY BE CONTROLLING AND TO BE
LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS GUARANTY
INVALID, UNENFORCEABLE, IN WHOLE OR IN PART, OR NOT ENTITLED TO BE RECORDED,
REGISTERED OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.


 


SECTION 17.                                      SUBSTITUTION OF GUARANTY.
SUBJECT TO THE PRIOR WRITTEN CONSENT OF ALL THE LENDERS AT THEIR COMPLETE
DISCRETION, THE GUARANTOR SHALL, DURING THE TERM OF THIS GUARANTY, BE PERMITTED
AT ITS OPTION TO PROVIDE COLLATERAL TO THE ADMINISTRATIVE AGENT OR ANOTHER FORM
OF CREDIT SUPPORT AS A SUBSTITUTE FOR ITS OBLIGATIONS UNDER THIS GUARANTY. THE
GUARANTOR AGREES TO EXECUTE WHATEVER SECURITY OR CREDIT SUPPORT DOCUMENTS THE
ADMINISTRATIVE AGENT REASONABLY REQUESTS IN ORDER TO EFFECTUATE THE PROVISIONS
OF THIS SECTION 17.


 


SECTION 18.              GOVERNING LAW; FOREIGN PARTY PROVISIONS.


 


(A)                                  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


(B)                                 CONSENT TO JURISDICTION. THE GUARANTOR
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE OR U.S. FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, IN ANY ACTION
OR PROCEEDING RELATING TO ITS OBLIGATIONS, LIABILITIES OR ANY OTHER MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN DOCUMENTS
AND TRANSACTION DOCUMENTS. THE GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR U.S. FEDERAL COURT. THE GUARANTOR ALSO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION TO
VENUE OR THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)                                  APPOINTMENT FOR AGENT FOR SERVICE OF
PROCESS. THE GUARANTOR HEREBY (I) IRREVOCABLY DESIGNATES AND APPOINTS ITS CHIEF
FINANCIAL OFFICER (FROM TIME TO TIME) AT ITS PRINCIPAL EXECUTIVE OFFICES AT 50
MAIN STREET, WHITE PLAINS, NEW YORK 10606

 

17

--------------------------------------------------------------------------------


 


(THE “AUTHORIZED AGENT”), AS ITS AGENT UPON WHICH PROCESS MAY BE SERVED IN ANY
SUIT, ACTION OR PROCEEDING DESCRIBED IN THE FIRST SENTENCE OF SUBSECTION 18(B)
HEREOF AND REPRESENTS AND WARRANTS THAT THE AUTHORIZED AGENT HAS ACCEPTED SUCH
DESIGNATION AND (II) AGREES THAT SERVICE OF PROCESS UPON THE AUTHORIZED AGENT
AND WRITTEN NOTICE OF SAID SERVICE TO THE GUARANTOR MAILED OR DELIVERED TO ITS
SECRETARY AT ITS REGISTERED OFFICE AT 2 CHURCH STREET, HAMILTON, BERMUDA, SHALL
BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE GUARANTOR IN
ANY SUCH SUIT OR PROCEEDING. THE GUARANTOR FURTHER AGREES TO TAKE ANY AND ALL
ACTION, INCLUDING THE EXECUTION AND FILING OF ANY AND ALL SUCH DOCUMENTS AND
INSTRUMENTS, AS MAY BE NECESSARY TO CONTINUE SUCH DESIGNATION AND APPOINTMENT OF
THE AUTHORIZED AGENT IN FULL FORCE AND EFFECT SO LONG AS THE GUARANTY IS IN
EXISTENCE.


 


(D)                                 WAIVER OF IMMUNITIES. TO THE EXTENT THAT THE
GUARANTOR OR ANY OF ITS PROPERTIES, ASSETS OR REVENUES MAY HAVE OR MAY HEREAFTER
BECOME ENTITLED TO, OR HAVE ATTRIBUTED TO THEM, ANY RIGHT OF IMMUNITY, ON THE
GROUNDS OF SOVEREIGNTY, FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM SET-OFF
OR COUNTERCLAIM, FROM THE JURISDICTION OF ANY COURT, FROM SERVICE OF PROCESS,
FROM ATTACHMENT UPON OR PRIOR TO JUDGMENT, OR FROM ATTACHMENT IN AID OF
EXECUTION OF JUDGMENT, OR FROM EXECUTION OF JUDGMENT, OR OTHER LEGAL PROCESS OR
PROCEEDING FOR THE GIVING OF ANY RELIEF OR FOR THE ENFORCEMENT OF ANY JUDGMENT,
IN ANY JURISDICTION IN WHICH PROCEEDINGS MAY AT ANY TIME BE COMMENCED, WITH
RESPECT TO ITS OBLIGATIONS, LIABILITIES OR ANY OTHER MATTER UNDER OR ARISING OUT
OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENTS AND
TRANSACTION DOCUMENTS, THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND AGREES NOT TO PLEAD OR CLAIM
ANY SUCH IMMUNITY AND CONSENTS TO SUCH RELIEF AND ENFORCEMENT.


 


(E)                                  FOREIGN TAXES. ANY PAYMENTS BY THE
GUARANTOR TO THE ADMINISTRATIVE AGENT HEREUNDER SHALL BE MADE FREE AND CLEAR OF,
AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY AND ALL PRESENT
AND FUTURE INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES,
DEDUCTIONS OR WITHHOLDINGS, NOW OR HEREINAFTER IMPOSED, LEVIED, COLLECTED,
WITHHELD OR ASSESSED BY BERMUDA OR ANY OTHER JURISDICTION IN WHICH THE GUARANTOR
HAS AN OFFICE FROM WHICH PAYMENT IS MADE OR DEEMED TO BE MADE, EXCLUDING (I) ANY
SUCH TAX IMPOSED BY REASON OF THE ADMINISTRATIVE AGENT, HAVING SOME CONNECTION
WITH ANY SUCH JURISDICTION OTHER THAN ITS PARTICIPATION AS THE ADMINISTRATIVE
AGENT UNDER THE LOAN DOCUMENTS AND TRANSACTION DOCUMENTS, AND (II) ANY INCOME OR
FRANCHISE TAX ON THE OVERALL NET INCOME OF THE ADMINISTRATIVE AGENT IMPOSED BY
THE UNITED STATES OR BY THE STATE OF NEW YORK OR ANY POLITICAL SUBDIVISION OF
THE UNITED STATES OR OF THE STATE OF NEW YORK ON THE OFFICE OF THE
ADMINISTRATIVE AGENT THROUGH WHICH IT IS ACTING IN CONNECTION WITH THIS
TRANSACTION (ALL SUCH NON-EXCLUDED TAXES, “FOREIGN TAXES”). IF THE GUARANTOR IS
PREVENTED BY OPERATION OF LAW OR OTHERWISE FROM PAYING, CAUSING TO BE PAID OR
REMITTING THAT PORTION OF AMOUNTS PAYABLE HEREUNDER REPRESENTED BY FOREIGN TAXES
WITHHELD OR DEDUCTED, THEN AMOUNTS PAYABLE UNDER THIS GUARANTY SHALL, TO THE
EXTENT PERMITTED BY LAW, BE INCREASED TO SUCH AMOUNT AS IS NECESSARY TO YIELD
AND REMIT TO THE ADMINISTRATIVE AGENT AN AMOUNT WHICH, AFTER

 

18

--------------------------------------------------------------------------------


 


DEDUCTION OF ALL FOREIGN TAXES (INCLUDING ALL FOREIGN TAXES PAYABLE ON SUCH
INCREASED PAYMENTS) EQUALS THE AMOUNT THAT WOULD HAVE BEEN PAYABLE IF NO FOREIGN
TAXES APPLIED.


 


(F)                                    JUDGMENT CURRENCY. THE OBLIGATIONS OF THE
GUARANTOR IN RESPECT OF ANY SUM DUE TO THE ADMINISTRATIVE AGENT OR ANY LENDER
HEREUNDER OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, THE GUARANTOR AS A SEPARATE
OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, AGREES TO INDEMNIFY THE
APPLICABLE CREDITOR AGAINST SUCH LOSS. THE OBLIGATIONS OF THE GUARANTOR
CONTAINED IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS GUARANTY AND THE
CREDIT AGREEMENT AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER AND
THEREUNDER.


 


SECTION 19.                                      REINSTATEMENT. THIS GUARANTY
SHALL BE REINSTATED TO THE EXTENT OF PAYMENTS MADE TO THE GUARANTOR AS
REIMBURSEMENT OF AMOUNTS ADVANCED BY THE GUARANTOR HEREUNDER. THE GUARANTOR
AGREES THAT THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS
THE CASE MAY BE, IF AT ANY TIME ANY PART OF ANY PAYMENT OF PRINCIPAL OF, OR
INTEREST ON, THE GUARANTY OBLIGATIONS IS STAYED, RESCINDED OR MUST OTHERWISE BE
RESTORED BY THE ADMINISTRATIVE AGENT UPON THE BANKRUPTCY OR REORGANIZATION OF
BLFC OR ANY OTHER PERSON.


 


SECTION 20.                                      JPMORGAN CHASE CONFLICT WAIVER.
JPMORGAN CHASE ACTS AS ADMINISTRATIVE AGENT AND LENDER AND MAY PROVIDE OTHER
SERVICES OR FACILITIES FROM TIME TO TIME (THE “JPMORGAN CHASE ROLES”). THE
GUARANTOR AND EACH OTHER PARTY HERETO ACKNOWLEDGES AND CONSENTS TO ANY AND ALL
JPMORGAN CHASE ROLES, WAIVES ANY OBJECTIONS IT MAY HAVE TO ANY ACTUAL OR
POTENTIAL CONFLICT OF INTEREST CAUSED BY JPMORGAN CHASE’S ACTING AS
ADMINISTRATIVE AGENT OR AS LENDER HEREUNDER AND ACTING AS OR MAINTAINING ANY OF
THE JPMORGAN CHASE ROLES, AND AGREES THAT IN CONNECTION WITH ANY JPMORGAN CHASE
ROLE, JPMORGAN CHASE MAY TAKE, OR REFRAIN FROM TAKING, ANY ACTION WHICH IT IN
ITS DISCRETION DEEMS APPROPRIATE.


 


SECTION 21.                                      SETOFF. IN ADDITION TO ANY
RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY WAY OF
LIMITATION OF ANY SUCH RIGHTS, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT OR A
SERIES 2002-1 EARLY AMORTIZATION EVENT, EACH LENDER IS HEREBY AUTHORIZED AT ANY
TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO THE GUARANTOR OR TO ANY OTHER
PERSON, ANY SUCH NOTICE BEING HEREBY EXPRESSLY WAIVED, TO SET OFF AND TO
APPROPRIATE AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL) AND ANY OTHER
INDEBTEDNESS AT ANY TIME HELD OR OWING BY SUCH LENDER, TO OR FOR THE CREDIT OR
THE ACCOUNT OF THE GUARANTOR AGAINST AND ON ACCOUNT OF THE OBLIGATIONS AND
LIABILITIES OF THE GUARANTOR TO SUCH LENDER, AS APPLICABLE, UNDER THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS OF ANY
NATURE OR DESCRIPTION ARISING OUT OF OR

 

19

--------------------------------------------------------------------------------


 


CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, IRRESPECTIVE OF WHETHER
OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND HEREUNDER AND ALTHOUGH SAID
OBLIGATIONS, LIABILITIES OR CLAIMS, OR ANY OF THEM, SHALL BE CONTINGENT OR
UNMATURED.


 

If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Loan Document upon its Loans in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Third Amended and Restated
Guaranty to be duly executed by its officers thereunto duly authorized, as of
the date first written above.

 

 

GUARANTOR:

 

 

 

 

 

BUNGE LIMITED,

 

a Bermuda company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

Material Developments

 

None

 

SI-1

--------------------------------------------------------------------------------


 

Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all disclosure
related to environmental matters set forth in BL’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2004, which was filed on March 16, 2005.

 

SII-1

--------------------------------------------------------------------------------


 

Schedule III

 

Defaulted Facilities

 

None

 

SIII-1

--------------------------------------------------------------------------------


 

Schedule IV

 

Designated Obligors

 

Name

 

Percentage Directly or Indirectly
Owned by BL

 

Bunge Limited

 

—

 

Bunge Global Markets Inc.

 

100

%

Bunge N.A. Holdings, Inc.

 

100

%

Bunge North America, Inc.

 

100

%(1)

Koninklijke Bunge B.V.

 

100

%

Bunge Argentina S.A.

 

100

%

Bunge Brasil S.A.

 

83.22

%

Bunge S.A.

 

100

%

Bunge Fertilizantes International Limited

 

83.22

%

Bunge Alimentos S.A.

 

83.22

%

Bunge Fertilizantes S.A. (Brazil)

 

83.22

%

Ceval International Limited

 

83.22

%

 

--------------------------------------------------------------------------------

(1)          Bunge Limited owns 100% of Bunge Corporation Limited (“BCL”).  BCL
owns 100% of Bunge N.A. Holdings, Inc. (“Bunge N.A. Holdings”).  Bunge North
America, Inc. has two shareholders: (1) Bunge N.A. Holdings owns 95.3% of Bunge
North America, Inc.’s common stock and (2) BCL owns 4.7% of Bunge North America,
Inc.’s common stock.

 

SIV-1

--------------------------------------------------------------------------------


 

Schedule V

 

Permitted Liens

 

Subsidiary/Joint
Ventures

 

Facility

 

Amount
Outstanding

 

Description of Collateral

Bunge Argentina S.A.

 

IFC Loan

 

$

5.0 million

 

Land, buildings and shares of Terminal Bahia Blanca

Terminal 6 and Terminal 6I (unconsolidated joint ventures)

 

IFC Loan (Bunge’s share)

 

$

10.1 million

 

Shares of stock of Terminal 6

Bunge Alimentos S.A.

 

Bank

 

$

10.8 million

 

Land, buildings and equipment

Bunge Fertilizantes S.A./ Fosfertil S.A.

 

BNDES (various)

 

$

103.3 million

 

Land, equipment, buildings and shares of stock of Fosfertil S.A. and Ultrafertil

 

 

IFC

 

$

15.8 million

 

Land and equipment

 

 

Other

 

$

5.4 million

 

Land and buildings

 

SV-1

--------------------------------------------------------------------------------


 

Schedule VI

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures set forth in the Form 10-Q that was filed by BL on August 9, 2005.

 

SVI-1

--------------------------------------------------------------------------------


 

Schedule VII

 

Material Litigation

 

This Schedule VII to the Guaranty hereby incorporates by reference all
disclosure related to legal proceedings set forth in BL’s Annual Report on Form
10-K for the fiscal year ended December 31, 2004, which was filed on March 16,
2005.

 

SVII-1

--------------------------------------------------------------------------------


 

ANNEX A

 

“Adjusted Capitalization”:  the sum of the Guarantor’s Consolidated Net Worth
and the Guarantor’s consolidated Adjusted Net Debt.

 

“Adjusted Net Debt”:  with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
minus (b) the sum of all cash, marketable securities and Liquid Inventory of
such Person on such date.

 

“BL”:  Bunge Limited, a company organized under the laws of Bermuda, and its
successors and permitted assigns.

 

“BLFC”:  Bunge Limited Finance Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“Bunge Funding”: Bunge Funding, Inc., a Delaware corporation, and its successors
and permitted assigns.

 

“Consolidated Net Worth”:  the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.

 

“Credit Agreement”:  as defined in the preamble hereto.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Environmental Claim”:  any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and (b)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.

 

A-1

--------------------------------------------------------------------------------


 

“Environmental Law”:  any and all federal, state, local or foreign laws, rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time
hereafter be in effect.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Guarantor or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Guarantor or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Excluded Lien”:  as defined in subsection 8.2(c).

 

“Foreign Taxes”:  as defined in subsection 18(e).

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Guarantor”:  BL.

 

A-2

--------------------------------------------------------------------------------


 

“Guaranty”:  as defined in the preamble hereto.

 

“Guaranty Obligations”:  as defined in Section 2.

 

“Hazardous Materials”:  (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.

 

“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations either generally or under specific
contingencies.

 

“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has existing right, contingent or otherwise, to be secured
by) a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person, (h) all net obligations of such Person in respect of
equity derivatives and Hedge Agreements and (i) all guarantees by such Person of
Indebtedness of others (other than guarantees of obligations of direct or
indirect Subsidiaries of such Person).

 

“Intercompany Loans”:  Loans, as defined in Annex X to the Pooling Agreement.

 

A-3

--------------------------------------------------------------------------------


 

“Investor Certificates”:  as defined in Annex X to the Pooling Agreement.

 

“JPMorgan Chase Roles”:  as defined in Section 20.

 

“Judgment Currency”:  as defined in subsection 18(f).

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Liquid Inventory”:  as to the Guarantor and its consolidated Subsidiaries at
any time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.

 

“Multiple Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Guarantor or
any ERISA Affiliate and at least one Person other than the Guarantor and the
ERISA Affiliates or (b) was so maintained and in respect of which the Guarantor
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Worth”:  with respect to any Person, the sum of such Person’s capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

 

“Notice Address”: 

 

Administrative Agent:

 

JPMORGAN CHASE BANK, N.A.
270 Park Avenue, 4th Floor
New York, NY 10017
Attention: Teri Streusand
Tel. No: (212) 270-9803
Telecopy: (212) 270-3279

 

A-4

--------------------------------------------------------------------------------


 

Guarantor:

 

BUNGE LIMITED
50 Main Street
White Plains, New York 10606
Attention: Morris Kalef
Tel. No: (914) 684-3440
Telecopy: (914) 684-3283

 

“Obligor”: as defined in Annex X to the Pooling Agreement.

 

“Permitted Lien”:  as defined in subsection 8.2(c).

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Property”: as defined in subsection 8.2(c).

 

“Seller”: as defined in Annex X to the Pooling Agreement.

 

“Single Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Guarantor or
any ERISA Affiliate and no Person other than the Guarantor and the ERISA
Affiliates or (b) was so maintained and in respect of which the Guarantor or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Solvent” and “Solvency”:  with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Transaction Documents”:  as defined in Annex X to the Pooling Agreement.

 

A-5

--------------------------------------------------------------------------------